DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The claimed invention is directed to speech-to-speech translation by selecting source and target languages.

Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,818,673. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims in the parent patent. In other words, parent claims anticipate the instant claims. Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Examiners Remarks
The claimed invention defined by each of independent claims is related to a speech-to-speech recognition system or method. Numerous prior art references (including many references submitted by the applicant in the IDS) meet the broadly recited limitations. In the rejection section over prior art references, the examiner cites references submitted in the IDS to reject the broadly recited claims. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 10-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG Pub. 2010/0030549, applicant submitted IDS, referred to as Lee) in view of Kent et al. (US PG Pub. 2010/057435, applicant submitted IDS, referred to as Kent)

Regarding claims 1 and 11, Lee discloses a method and a system (Fig. 1, Fig. 4, a computer implemented translation system), comprising:

executing, by data processing hardware, a translation application configured to display a language selection input screen ([0034-0036], [0039-0041], selecting first language and target language for language translation; using a prompt box or a dialog box to select a first language / a target language; Fig. 3, #341 shows a translation application); 
receiving, at the data processing hardware, via a first input indication indicating selection of a source language identifier in the language selection input screen, the source language identifier indicating a first language as a source language of translation ([0034-0036], [0039-0041], selecting a first language using a prompt box or a dialog box for speech-to-speech translation); 
receiving, at the data processing hardware, via a second input indication indicating selection of a target language identifier in the language selection input screen, the target language identifier indicating a second language as a translation target language [0034-0036], [0039-0041], selecting a target language using a prompt box or a dialog box for speech-to-speech translation); 
receiving, at the data processing hardware, first audio data in the first language ([0044], recording user’s speaking words to be translated);
in response to receiving the first audio data, generating, by the data processing hardware, using the source language identifier and the target language identifier, second audio data corresponding to a translation of the first audio data in the first language to the second language (Fig. 6, #608, [0034-0038], translation between two languages; Fig. 4, English [Wingdings font/0xF3] Chinese);
 
Lee discloses a language translation method / system that allows a user to select a first language (i.e., a source language) as well as a target language. Lee further discloses a user could speak words instead of typing words on a touch screen ([0044]). Lee does not explicitly disclose outputting the translation result in an audible output, therefore, does not discloses a limitation: “providing, by the data processing hardware, the second audio data in the second language for audible output from a user device”. 

Since a speech-to-speech translation system is so well-known, the examiner cites Kent to show the claimed feature (Kent, Fig. 2, #250, A speech-to-speech translation system, a user speaks English, generating audible output in Spanish). 

Both Lee and Kent are dealing with language translation. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lee’s teaching with Kent’s teaching to generate audible output by using a speech synthesis method. One having ordinary skill in the art would have been motivated to make such a modification so that a user could talk with each other without looking at the screen.  In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 2 and 12, Lee in view of Kent further discloses the first audio data is captured by a microphone associated with the user device (Lee, Fig. 1, #113, [0044]).

Regarding claims 3 and 13, Lee in view of Kent further discloses the translation application displays the language selection input screen on the user device (Lee, [0035], displaying a prompt box or a dialog box to select a language).

Regarding claims 4 and 14, Lee in view of Kent further discloses wherein receiving the first audio data in the first language comprises: receiving, at a speech input interface of the user device, an utterance spoken by the user in the first language; and converting, using the speech input interface, the utterance into the first audio data (Lee, [0044], Kent, [0044-0045], Fig. 11, speech-to-text).

Regarding claims 5 and 15, Lee in view of Kent further discloses receiving, at the data processing hardware, a touch-screen input from the user requesting execution of the translation application (Lee, [0019], Fig. 3, #341, #112, using a touch screen to start a translation application); and 
in response to receiving the touch-screen input, executing the translation application (Lee, Fig. 3, #341, #112).

Regarding claims 7 and 17, Lee in view of Kent further discloses, after generating the second audio data corresponding to the translation of the first audio data in the first language to the second language (Lee, translating English to Chinese, [0044], use speaking words rather than entering words through touch screen; Kent Fig. 2, speech-to-speech translation, English voice input is translated to Spanish voice output): 
synthesizing, by the data processing hardware, from the second audio data, speech in the second language, wherein providing the second audio data in the second language for audible output from the user device comprises providing the synthesized speech in the second language for audible output from the user device (Kent, Fig. 2, [0043-0049], speech-to-speech translation by generating translated speech using speech synthesizer).

Regarding claims 10 and 20, Lee in view of Kent further discloses the user device comprises a mobile device having a microphone, a touchscreen, and a speaker (Lee, Fig. 3).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kent, and further in view of Ehsani et al. (US PG Pub. 2009/0177461, applicant submitted IDS). 

Regarding claims 6 and 16, Lee in view Kent discloses a speech-to-speech translation system. Lee discloses a user could start a language translation application on a touch screen (Lee, fig. 3, #341, a translation application icon on a touch screen). Lee further discloses a user could speak words (Lee, [004]). Lee does not explicitly disclose: receiving, at the data processing hardware, a voice input from the user requesting execution of the translation application; and in response to receiving the voice input, executing the translation application.

Ehsani discloses a speech-to-speech translation device (Ehsani, Fig. 1, [0024], [0048]). Ehsani further discloses a voice user interface (VUI) that a user could issue a voice command to execute a function (Ehsani, [0058-0060]). 

Lee, Kent and Ehsani are all dealing with language translation. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lee in view of Kent’s teaching with Ehsani’s teaching to make use of  a voice interface for “receiving, at the data processing hardware, a voice input from the user requesting execution of the translation application; and in response to receiving the voice input, executing the translation application”. One having ordinary skill in the art would have been motivated to make such a modification it is convenient and hand-free to interact with a device. In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kent, and further in view of Cohen (US PG Pub. 2010/0121629, applicant submitted IDS). 

Regarding claims 8 and 18, Lee in view of Kent discloses a speech-to-speech translation using speech synthesizer (Kent, Fig. 2). Lee in view of Kent does not explicitly discloses:  the generated second audio data comprises a gender-specific indicator specifying a gender of the second audio data; and the synthesized speech in the second language has the gender specified by the gender-specific indicator of the generated second audio data.

Cohen discloses a speech-to-speech translation system (Cohen, Fig. 1, Fig. 2, [0023]). Cohen discloses a text-to-speech system that generates speech with required voice characteristics such as genders (Cohen, [0031]). 

Lee, Kent and Cohen are all dealing with language translation. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lee in view of Kent’s teaching with Cohen’s teaching to generate output speech according to desired voice characteristics with a specified gender voice. One having ordinary skill in the art would have been motivated to make such a modification so that the voice is more natural and realistic. In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kent, and further in view of Honda et al. (US Pat. 7,236,922, applicant submitted IDS). 

Regarding claims 9 and 19, Lee in view of Kent discloses a speech-to-speech translation using speech synthesizer (Kent, Fig. 2). Lee in view of Kent does not explicitly discloses:  the generated second audio data comprise an accent-specific indicator specifying an accent of the second audio data; and the synthesized speech in the second language has the accent specified by the accent-specific indicator of the generated second audio data.

Honda discloses a speech-to-speech translation system (Honda, Fig. 2). Honda discloses a speech synthesizing based on accent information (Honda, Col. 8, lines 8-30). 

Lee, Kent and Honda are all dealing with language translation. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Lee in view of Kent’s teaching with Honda’s teaching to generate output speech based on accent-specific indicator specifying an accent of the second audio data; and the synthesized speech in the second language has the accent specified by the accent-specific indicator of the generated second audio data. One having ordinary skill in the art would have been motivated to make such a modification so that the voice is more natural and realistic. In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIALONG HE/Primary Examiner, Art Unit 2659